Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 5/23/2022 has been entered. Claims 1, 2, 4-10, 12 -14, and 16 -20 are pending. Claims 1, 2, 8, 9 and 10 have been amended.   
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2, 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cammenga US20190163013A1 in view of Hsieh US20130258252A1 in further view of Zilbauer US20150083464A1.
Regarding claim 1, Cammenga teaches a display system (figs. 1A, B) comprising:
a housing (10);
a display device (74) disposed in the housing (10), wherein the display device (74) generates an image on a projection surface of the display device (74)([0026]);
a mirror element (26, 34, 66; fig. 1) cooperating with the display device (74), wherein the mirror element (26, 34, 66) includes:
a rotator cell (34) cooperating with the display device (74), wherein the rotator cell (34) includes a first substrate (42) and an opposing second substrate (50),
a first reflective polarizer (82; [0041]) cooperating with the first substrate (42) of the rotator cell (34),
a second reflective polarizer (66) cooperating with the second substrate (50) of the rotator cell (34),
at least one reflective polarizer (66) cooperating with the rotator cell (34),
an active polarizing cell (26; [0034]) cooperating with the rotator cell (34), and
a first optical bonding layer ([0031]) positioned between and cooperating with the rotator cell (34) and the active polarizing cell (26) to maintain a planar relationship between the rotator cell (34) and the active polarizing cell (26)([0031]); and
a lens (18) cooperating with the mirror element (26, 34, 66).
However, Cammenga does not explicitly disclose the active polarizing cell having a first substrate and an opposing second substrate.
Hsieh teaches the active polarizing cell (30) having a first substrate (10) and an opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
Cammenga and Hsieh also do not explicitly disclose the first optical bonding layer formed of an optically clear adhesive.
Zilbauer teaches the first optical bonding layer formed of an optically clear adhesive ([0036]) for the purpose of providing a bonding without compromising a proper transmission of light in the visible spectrum and improved electrical characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the optical clear adhesive for the purpose of providing a bonding without compromising a proper transmission of light in the visible spectrum and improved electrical characteristics.
Regarding claim 2, Cammenga, Hsieh, and Zilbauer teach the display system of claim 1, Cammenga further teaches wherein the rotator cell (34) further comprises:
a liquid crystal layer (58) provided between and cooperating with the first substrate (42) and opposing second substrate (50)([0025]).
Regarding claim 4, Cammenga, Hsieh, and Zilbauer teach the display system of claim 2, Cammenga further teaches wherein the liquid crystal layer (58) of the rotator cell (34) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34).
Regarding claim 6, Cammenga, Hsieh, and Zilbauer teach the display system of claim 1, Hsieh further teaches the active polarizing cell (30) further comprises: a first substrate (10); a second substrate (20) disposed opposite the first substrate (10); and a guest-host dichroic dye liquid crystal layer ([0034]) provided between and cooperating with the first substrate (10) and opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
Regarding claim 7, Cammenga, Hsieh, and Zilbauer teach the display system of claim 1, Cammenga further teaches further comprising a second optical bonding layer ([0031]) cooperating with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18).
Regarding claim 8, Cammenga, Hsieh, and Zilbauer teach the display system of claim 7, Zilbauer further teaches wherein the second optical bonding layer is formed of an optically clear adhesive ([0036]).
Regarding claim 9, Cammenga discloses an electronic mirror (figs. 1A, B) comprising:
a housing (10);
a display device (74) disposed in the housing (10), wherein the display device (74) generates an image on a projection surface of the display device (74)([0026]);
a mirror element (26, 34, 66; fig. 1) cooperating with the display device (74), wherein the mirror element (26, 34, 66) includes:
a rotator cell (34) cooperating with the display device (74), wherein the rotator cell (34) includes a first substrate (42) and an opposing second substrate (50),
a first reflective polarizer (82; [0041]) cooperating with the first substrate (42) of the rotator cell (34),
a second reflective polarizer (66) cooperating with the second substrate (50) of the rotator cell (34),
an active polarizing cell (26; [0034]) cooperating with the rotator cell (34), and
a first optical bonding layer ([0031]) positioned between and cooperating with the rotator cell (34) and the active polarizing cell (26) to maintain a planar relationship between the rotator cell (34) and the active polarizing cell (26)([0031]); and
a lens (18) cooperating with the mirror element (26, 34, 66),
wherein a second optical bonding layer ([0031]) is positioned between and cooperates with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18).
However, Cammenga does not explicitly disclose the active polarizing cell having a first substrate and an opposing second substrate.
Hsieh teaches the active polarizing cell (30) having a first substrate (10) and an opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
Cammenga and Hsieh also do not explicitly disclose the first optical bonding layer and second optical bonding layer formed of an optically clear adhesive.
Zilbauer teaches the first optical bonding layer and second optical bonding layer formed of an optically clear adhesive ([0036]) for the purpose of providing a bonding without compromising a proper transmission of light in the visible spectrum and improved electrical characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the optical clear adhesive for the purpose of providing a bonding without compromising a proper transmission of light in the visible spectrum and improved electrical characteristics.
Regarding claim 10, Cammenga, Hsieh, and Zilbauer teach the electronic mirror of claim 9, Cammenga further teaches wherein the rotator cell (34) further comprises:
a liquid crystal layer (58) provided between and cooperating with the first substrate  (42) and opposing second substrate (50)([0025]).
Regarding claim 12, Cammenga, Hsieh, and Zilbauer teach the electronic mirror of claim 10, Cammenga further teaches wherein the liquid crystal layer (58) of the rotator cell (34) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34).
Regarding claim 14, Cammenga, Hsieh, and Zilbauer teach the electronic mirror of claim 9, Hsieh further teaches the active polarizing cell (30) further comprises: a first substrate (10); a second substrate (20) disposed opposite the first substrate (10); and a guest-host dichroic dye liquid crystal layer ([0034]) provided between and cooperating with the first substrate (10) and opposing second substrate (20).
 
Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cammenga US20190163013A1 in view of Hsieh US20130258252A1 in further view of Zilbauer US20150083464A1 in view of Yamada US20170124966A1.
Regarding claim 5, Cammenga, Hsieh, and Zilbauer teach the display system of claim 1, however do not disclose wherein a polyimide rubbing layer is applied to portions of the first substrate and the opposing second substrate of the rotator cell cooperating with the liquid crystal layer to reduce degeneracy of the liquid crystal layer for the purpose.
Yamanda teaches wherein a polyimide rubbing layer (18, 24) is applied to portions of the first substrate (10s) and the opposing second substrate (20s) of the rotator cell (50) cooperating with the liquid crystal layer (50) to reduce degeneracy of the liquid crystal layer (50)([0063]) for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the polymide rubbing layer of Yamanda for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011]).
Regarding claim 13, Cammenga, Hsieh, and Zilbauer teach the electronic mirror of claim 10 however does not disclose wherein a polyimide rubbing layer is applied to portions of the first substrate and the opposing second substrate of the rotator cell cooperating with the liquid crystal layer to reduce degeneracy of the liquid crystal layer for the purpose.
Yamanda teaches wherein a polyimide rubbing layer (18, 24) is applied to portions of the first substrate (10s) and the opposing second substrate (20s) of the rotator cell (50) cooperating with the liquid crystal layer (50) to reduce degeneracy of the liquid crystal layer (50)([0063]) for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the polymide rubbing layer of Yamanda for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011]).
 
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cammenga US20190163013A1 in view of Hsieh US20130258252A1.
Regarding claim 16, Cammenga discloses a mirror element (figs. 1A, B) for use with a display device that generates an image on a projection surface of the display device of an electronic mirror comprising:
a rotator cell (34) cooperating with the display device (74), the rotator cell (34) having a first substrate (42) and an opposing second substrate (50);
a first reflective polarizer (82; [0041]) cooperating with the first substrate (42) of the rotator cell (34);
a second reflective polarizer (66) cooperating with the second substrate (50) of the rotator cell (34);
an active polarizing cell (26; [0034]) cooperating with the rotator cell (34)
a first optical bonding layer ([0031]) positioned between and cooperating with the rotator cell (34) and the active polarizing cell (26) to maintain a planar relationship between the rotator cell (34) and the active polarizing cell (26)([0031]).
However, Cammenga does not explicitly disclose the active polarizing cell having a first substrate and an opposing second substrate.
Hsieh teaches the active polarizing cell (30) having a first substrate (10) and an opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
Regarding claim 17, Cammenga and Hsieh teach the mirror element of claim 16, Cammenga further teaches wherein the rotator cell (34) further comprises a liquid crystal layer (58) provided between and cooperating with the first substrate (42) of the rotator cell (34) and the opposing second substrate (50) of the rotator cell (34), wherein the liquid crystal layer (58) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34).
Regarding claim 18, Cammenga and Hsieh teach the mirror element of claim 16, Hsieh further teaches wherein the active polarizing cell further comprises a guest-host dichroic dye liquid crystal layer (30, [0034]) provided between and cooperating with the first substrate (10) of the active polarizing cell and the opposing second substrate (20) of the active polarizing cell.
Regarding claim 20, Cammenga and Hsieh teach the mirror element of claim 16, Cammenga further teaches wherein the mirror element further comprises a lens (18), wherein a second optical bonding layer ([0031]) is positioned between and cooperates with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18).
 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cammenga US20190163013A1 in further view of Hsieh US20130258252A1 in further view of Yamada US20170124966A1.
Regarding claim 19, Cammenga and Hsieh teach the display system of claim 16, however does not disclose wherein a polyimide rubbing layer is applied to portions of the first substrate of the rotator cell and the opposing second substrate of the rotator cell cooperating with the liquid crystal layer to reduce degeneracy of the liquid crystal layer.
Yamanda teaches wherein a polyimide rubbing layer (18, 24) is applied to portions of the first substrate (10s) of the rotator cell (50) and the opposing second substrate (20s) of the rotator cell (50) cooperating with the liquid crystal layer (50) to reduce degeneracy of the liquid crystal layer (50)([0063]) for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Cammenga with the polymide rubbing layer of Yamanda for the purpose of reducing the influence of burn-in or the like caused by the ionic impurities included in the liquid crystal layer on the display ([0011])
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871